 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JOSEPH BARTON
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 1:19-CR-00262-DAD-BAM
12                                 Plaintiff,             STIPULATION TO CONTINUE SENTENCING;
                                                          ORDER
13                          v.
                                                          DATE: May 18, 2020
14   RAYMOND CAWTHORNE,                                   TIME: 10:00 a.m.
                                                          COURT: Hon. Dale A. Drozd
15                                Defendant.
16

17          This case is currently set for Sentencing on May 18, 2020, at 10:00 a.m. This Stipulation seeks

18 to continue the Sentencing until July 27, 2020, at 10:00 a.m.

19                                               STIPULATION

20          Plaintiff, United States, by and through its counsel of record, and defendant, by and through

21 defendant’s counsel of record, stipulate as follows:

22          1.      This case is set for Sentencing on May 18, 2020;

23          2.      Defense counsel requests that the defendant be allowed more time so that he may satisfy

24 his forfeiture and restitution obligations prior to the Sentencing;

25          3.      The defendant requests that he appear in-person for his sentencing. The defendant,

26 counsel, and other relevant individuals have been encouraged to telework and minimize personal contact
27 to the greatest extent possible for at least the next few weeks because of the current COVID-19

28 pandemic. It will be difficult to avoid such personal contact should the in-person hearing proceed as

                                                          1
30
 1 scheduled.

 2          4.     Defense counsel respectfully requests that the Court continue the Sentencing until July

 3 27, 2020, at 10:00 a.m.;

 4          5.     Neither the United States nor Probation oppose the requested continuance; and

 5          6.     The Speedy Trial Act is inapplicable because the defendant previously pleaded guilty to

 6 the one count Information in this case.

 7          7.     The parties request that all dates relevant to the preparation of the Presentence

 8 Investigation Report be adjusted to reflect the new date for the Sentencing.

 9          IT IS SO STIPULATED.

10

11
     Dated: April 8, 2020                                    MCGREGOR W. SCOTT
12                                                           United States Attorney
13
                                                             /s/ JOSEPH BARTON
14                                                           JOSEPH BARTON
                                                             Assistant United States Attorney
15

16
     Dated: April 8, 2020                                    /s/ MARY ANN BIRD
17                                                           MARY ANN BIRD
18                                                           Counsel for Defendant

19
                                                     ORDER
20          Upon the Parties’ Stipulation and for good cause shown, the Sentencing that is presently set for
21 May 18, 2020, is continued until July 27, 2020, at 10:00 a.m. in Courtroom 5, before District Judge Dale

22 A. Drozd. The dates relevant to the preparation of the Presentence Investigation Report are reset

23 accordingly.

24
     IT IS SO ORDERED.
25
        Dated:    April 8, 2020
26                                                    UNITED STATES DISTRICT JUDGE
27

28

                                                         2
30
